Citation Nr: 0306791	
Decision Date: 04/08/03    Archive Date: 04/14/03

DOCKET NO.  98-12 780	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

Entitlement to an evaluation in excess of 10 percent for the 
service connected impairment of sphincter control.

(The issues of entitlement to a rating in excess of 30 
percent for the service connected ulcerative colitis and 
entitlement to a total disability rating based on individual 
unemployability due to service connected disabilities (TDIU) 
will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from August 1943 to January 
1946.

This appeal arises from an August 2000 rating decision of the 
St. Petersburg, Florida Regional Office (RO), which granted 
entitlement to service connection for impairment of sphincter 
control and assigned a 10 percent evaluation.  The veteran's 
claim is now being handled by the Columbia RO.

The Board is undertaking additional development on the issues 
of entitlement to a rating in excess of 30 percent for the 
service connected ulcerative colitis and entitlement to TDIU 
benefits pursuant to the authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (to be codified at 38 C.F.R. 
§ 19.9 (a) (2)).  When it is completed, the Board will 
provide notice of the development as required by Rule of 
Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 2002 (to 
be codified at 38 C.F.R. § 20.903.)  After giving notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing these issues.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  Impairment of sphincter control is manifested by 
occasional involuntary bowel movements necessitating the 
wearing of a pad.






CONCLUSION OF LAW

The criteria necessary for the assignment of a 30 percent 
evaluation for impairment of sphincter control have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 
4.3, 4.7, 4.10, Diagnostic Code 7332 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

In November 2000 the Veterans Claims Assistance Act of 2000 
(VCAA) became law.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002)).  The VCAA applies to all pending 
claims for VA benefits and provides, among other things, that 
VA shall make reasonable efforts to notify a claimant of 
relevant evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA as part of 
that notice (to include what evidence, if any, will be 
obtained by the claimant, and which evidence, if any, will be 
retrieved by VA).  The VCAA also requires VA to assist a 
claimant in obtaining such evidence.  See 38 U.S.C.A. §§ 
5103, 5103A (West 2002). See also Quartuccio v. Principi, 16 
Vet. App. 183 (2002), where the U.S. Court of Appeals for 
Veterans Claims (Court) addressed the duty to notify 
requirements of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), 
set forth in 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
As set forth below, the RO's actions throughout the course of 
this appeal have satisfied the requirements under the VCAA.  

First, VA has a duty under the VCAA to notify the veteran of 
any information and evidence needed to substantiate and 
complete a claim.  The veteran was informed in the August 
2000 rating decision of the evidence needed to substantiate 
his claim.  He was provided an opportunity to submit such 
evidence.  In the October 2000 statement of the case and the 
June and October 2002 supplemental statements of the case, 
the RO notified the veteran of the regulations relating to 
his claim, informed him of the reasons for which it had 
denied his claim, and provided him additional opportunities 
to present evidence and argument in support of his claim.  In 
addition, the RO has issued letters to the veteran in 
December 2001 and December 2002 in which he was informed as 
to VA's duty to assist him in obtaining evidence for his 
claim, what had been done to assist the veteran with his 
claim, what evidence VA had obtained and what information or 
evidence that VA needed from the veteran.  The veteran also 
received VCAA due process information regarding this claim in 
the Board's December 2000 remand.  The Board finds that the 
information provided to the veteran specifically satisfies 
the requirements of 38 U.S.C.A. § 5103 (West Supp. 2001) in 
that the veteran was clearly notified of the evidence 
necessary to substantiate his claim (to include what evidence 
VA would obtain and what evidence the veteran would obtain).  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  All available 
VA and private medical records have been obtained.  The 
veteran was afforded a VA examination in June 2001 which 
addressed all of the requisite rating criteria relative to 
the claim for a higher evaluation for impairment of sphincter 
control.  In short, VA has fulfilled the duty to assist by 
aiding the veteran in obtaining evidence that relates to his 
claim.  

The Board finds that VA has done everything reasonably 
possible to assist the veteran and that no further action is 
necessary to meet the requirements of the VCAA and the 
applicable regulatory changes published to implement that 
statute.  66 Fed. Reg. 45630-32 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  As such, there 
has been no prejudice to the veteran that would require a 
remand; the veteran's procedural rights have not been 
abridged, and the Board will proceed with appellate review.  
See Bernard v. Brown, 4 Vet. App. 384, 393 (1993).




Factual background

Affidavits were received in June 1998 in support of the 
veteran's claim.  The veteran indicated that he suffered from 
pain and fatigue on a continuous basis; that he had had 
frequent bowel movements (6 to 7 times a day); that bowel 
movements were unpredictable; and that he was not able to be 
in public places or remain in any one place outside of the 
home for more than 15 to 20 minutes.  Multiple affidavits 
from the veteran's spouse and friends indicate that the 
veteran must be near a bathroom at all times due to frequent 
and immediate bowel movements which precludes him from 
staying in public places for more than 20 minutes.  

On VA examination in August 1998, it was noted that the 
veteran had approximately 5 stools a day.  Recently he had 
gotten to the point where every time he would eat, he would 
have to go to the bathroom for a bowel movement.  He had 
difficulty holding the stool and would often stain his pants.  
If he went to a sporting event or to a restaurant, the 
veteran would have to carry extra clothes in case he stained 
his pants.  On examination, there was a small amount of fecal 
matter in the perianal area.  Anal sphincter tone appeared 
normal.  Stool was present in the rectal vault which was 
negative for occult blood.  A manometry was ordered as it was 
noted that the examination would be incomplete without this 
study.  The diagnosis was colitis.

A September 1997 VA outpatient notation shows that the 
veteran complained of 3 to 5 bowel movements a day.  In 
October 1997, the veteran reported a sense of bowel urgency 
and he reported having occasional incontinence since 1990.  2 
to 6 bowel movements a day were reported.  

On VA examination in February 2000, the veteran was referred 
for manometry testing.

An April 2000 anorectal manometry report was interpreted as 
showing normal resting and squeeze pressures.

On VA examination in June 2001, the veteran reported having 4 
to 5 bowel movements a day.  He reported that approximately 3 
times every month or every two months he had actual fecal 
incontinence.  He would wear a diaper when he went out but 
not when he was at home.  On anal examination, he had what 
appeared to be normal sphincter tone.  His underwear was not 
stained.  The impressions included the statement that in 
light of the manometry report results and his reported 
history of very infrequent episodes of actual incontinence, 
the examiner opined that he was not impressed by the severity 
of the veteran's sphincter impairment.  


Analysis

Service connection is in effect for impairment of sphincter 
control, assigned a 10 percent evaluation under the 
provisions of Diagnostic Code 7332 of VA's Schedule for 
Rating Disabilities, 38 C.F.R. Part 4.   

The veteran's claim for a higher rating arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).   

In Fenderson v. West, 12 Vet App 119 (1999), the Court held 
that the rule from Francisco v. Brown, 7 Vet. App. 55, 58 
(1994) ("Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."), is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings.  As this case involves a rating 
assigned in connection with the original grant of service 
connection for impairment of sphincter control, the Board 
will follow the mandates of the Fenderson case in 
adjudicating this claim.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  

Under Diagnostic Code 7332, a complete loss of sphincter 
control warrants a 100 percent evaluation. With extensive 
leakage and fairly frequent involuntary bowel movements, a 60 
percent evaluation is assigned.  Occasional involuntary bowel 
movements, necessitating wearing of a pad warrants a 30 
percent evaluation.

The veteran contends that a higher evaluation is warranted 
for loss of sphincter control.  He has indicated that his 
bowel movements were unpredictable which caused him to be 
unable to stay out in public for extended periods.  Multiple 
statements from friends and the veteran's spouse corroborate 
the fact that the veteran must be near a bathroom due to this 
problem.  On examination in August 1998, the veteran reported 
that he would often stain his pants and that he had to carry 
a change of clothing with him.  VA outpatient records also 
demonstrate the fact that the veteran reported having 
frequent problems with incontinence.  On VA examination in 
June 2001, the veteran reported actual fecal incontinence 
approximately 3 times every one or two months.  He also 
reported having to wear a diaper when he left his home.  The 
above statements, outpatient reports and examination reports 
collectively reflect the fact that the veteran suffers from 
occasional involuntary bowel movements necessitating the 
wearing of a pad.  Accordingly, the Board finds that the 
evidence supports the assignment of a 30 percent evaluation 
for impairment of sphincter control.  

On the other hand, the evidence does not demonstrate that the 
veteran suffers from extensive leakage with fairly frequent 
involuntary bowel movements as would be necessary for the 
assignment of a 60 percent evaluation.  This assessment is 
underscored by the results of the April 2000 manometry test 
which demonstrated that resting and squeeze pressures were 
normal.  The Board has also considered whether the veteran is 
entitled to a "staged" rating for his service-connected 
impairment of sphincter control, but finds that at no time 
during the pendency of this claim has the service-connected 
disability warranted more than 30 percent evaluation.  See 
Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations must be considered.  
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991).  This 
includes the provisions of 38 C.F.R. § 3.321(b)(1) (2002).  
The Board finds that, in this case, the disability picture is 
not so exceptional or unusual as to warrant an evaluation on 
an extraschedular basis.  In point of fact, the veteran has 
not been hospitalized for impairment of sphincter control.  
Moreover, there is no evidence that this disability precludes 
the veteran from being employed or that he has lost 
significant time from work.  

In short, there is nothing in the record to suggest that the 
veteran's service connected impairment of sphincter control 
causes problems not contemplated by the pertinent rating 
criteria and the currently assigned evaluation.  Thus, 
extraschedular consideration is not warranted in this case.




ORDER

Entitlement to the assignment of a 30 percent evaluation for 
impairment of sphincter control is granted, subject to the 
law and regulations governing the award of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

